 Case 2:20-cv-02348-JTF-cgc Document 1 Filed 05/15/20 Page 1 of 6                  PageID 1




                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

MARIO CAYETANO CASTANEDA,

              Plaintiff,

v.                                                        Case No. 20-2348

SAKURA OF MEMPHIS, LLC,
VICTOR WEI CHIN, and BENNY LEUNG,

            Defendants.
______________________________________________________________________________

                        COMPLAINT UNDER THE FLSA
______________________________________________________________________________

       Plaintiff Mario Cayetano Castaneda files this Complaint against Defendants Sakura of

Memphis, LLC, Victor Wei Chin, and Benny Leung under the Federal Fair Labor Standards Act,

29 U.S.C. § 201 et seq. (“FLSA”), for failure to pay overtime compensation.

                                     I. JURISDICTION

       1.     This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

                                          II. FACTS

       2.     Plaintiff Mario Cayetano Castaneda is an adult resident of Memphis, Tennessee.

Plaintiff has been employed by and worked for Defendants as a cook from approximately July

10, 2017 until February 1, 2020. At all relevant times, Mr. Cayetano Castaneda was qualified as

an employee under the FLSA, 29 U.S.C. § 203(e)(1).

       3.     Defendant Sakura of Memphis, LLC (“Sakura”) is a limited liability corporation

formed and organized under Tennessee state law and currently conducting business as a
 Case 2:20-cv-02348-JTF-cgc Document 1 Filed 05/15/20 Page 2 of 6                  PageID 2




restaurant at 4840 Poplar Ave., Memphis, TN 38117.

       4.      At all relevant times herein, Defendant Sakura was an “employer” of the Plaintiff

within the meaning of the FLSA, 29 U.S.C. § 203(d).

       5.      Defendant Sakura is and, at all times hereinafter mentioned, was engaged in

related activities performed through unified operation or common control for a common business

purpose, and is and, at all times hereinafter mentioned, was an enterprise within the meaning of

29 U.S.C. § 203(r).

       6.      Defendant Sakura is and, at all times hereinafter mentioned, was an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of 29

U.S.C. § 203(s)(1)(A) in that said enterprise at all times hereinafter mentioned had employees

engaged in commerce or in the production of goods for commerce, or employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person and in that said enterprise had an annual gross volume of sales made or

business done of not less than $500,000. Specifically, Sakura is a Japanese Restaurant and has

annual sales of not less than $500,000.

       7.      Defendant Victor Wei Chin is the owner and manager of Defendant Sakura, and

at all times herein, Defendant Chin has been the employer of Plaintiff under the meaning of 29

U.S.C. § 203(d), since he has acted directly in the interest of Defendant Sakura in relation to

establishing the terms and compensation of Plaintiff’s employment, including but not limited to

making the decision not to compensate Plaintiff at the required overtime rate. Defendant Chen is

believed to be a resident of Cordova, Tennessee.

       8.      Defendant Benny Leung is the co-owner and manager of Defendant Sakura, and

at all times herein, Defendant Leung has been the employer of Plaintiff under the meaning of 29




                                               2
 Case 2:20-cv-02348-JTF-cgc Document 1 Filed 05/15/20 Page 3 of 6                    PageID 3




U.S.C. § 203(d) since he has acted directly in the interest of Defendant Sakura in relation to

establishing the terms and compensation of Plaintiff’s employment, including but not limited to

making the decision not to compensate Plaintiff at the required overtime rate. Defendant Leung

is believed to be a resident of Memphis, Tennessee.

         9.    Defendants hired Plaintiff to work as a cook at Sakura, located at 4840 Poplar

Ave., Memphis, TN 38117, during the applicable statutory period.

         10.   Defendants paid Plaintiff $2,820 per month.        Specifically, Defendants paid

Plaintiff $1300 in cash around the middle of each month and $1,520 in a check at the end of each

month.

         11.   Plaintiff regularly worked more than sixty (60) hours per week. His typical

weekly schedule consisted of the following: Tuesday–Thursday 9:30 a.m.-2:00 p.m./4:30 p.m.-

9:30 p.m.; Friday 9:30 a.m.-2:00 p.m./4:30 p.m.-10:00 p.m.; Saturday-Sunday 11:00 a.m.-10:00

p.m.

         12.   The FLSA requires covered employers, such as Defendants, to compensate all all

non-exempt employees at a rate of not less than one and one-half times the regular rate of pay for

work performed in excess of forty (40) hours per work week.

         13.   Defendants failed to compensate Plaintiff as his applicable overtime rate and

instead paid him as a salaried employee.

         14.   The exact amounts of unpaid overtime compensation owed to Plaintiff are not

presently known but will be determined through discovery. At this juncture, Plaintiff estimates

that he was deprived of overtime compensation during the applicable statutory period in the

amount of approximately $17,000.00.

         15.   As a result of their actions and the conduct described above, Defendants have




                                                3
 Case 2:20-cv-02348-JTF-cgc Document 1 Filed 05/15/20 Page 4 of 6                       PageID 4




violated the provisions of the FLSA, 29 U.S.C. §§ 201 et seq., specifically § 207(a)(1). Thus,

Plaintiff suffered a loss of wages.

        16.     Further, by failing to accurately record, report, and/or preserve records of hours

worked by Plaintiff, Defendants have failed to make, keep, and preserve records with respect to

each of their employees sufficient to determine their wages, hours, and other conditions and

practice of employment, in violation of the FLSA, 29 U.S.C. §§ 201, et seq.

        17.     Thus, the foregoing conduct on the part of Defendants constitutes a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendants knew or showed

reckless disregard for the fact that its compensation practices were in violation of federal law.

                                            III. COUNT I

                            FEDERAL OVERTIME VIOLATIONS
                      (Fair Labor Standards Act, 29 U.S.C. § 201, et seq.)

        18.     Plaintiff re-alleges and incorproates by reference the above paragraphs as if fully

set forth herein.

        19.     The FLSA requries covered employers to pay non-exempt employees no less than

one-and-one-half times their regular rate of pay for all hours worked in excess of forty (40) in a

work week. 29 U.S.C. § 207.

        20.     During the applicable statutory period, Defendants failed to pay Plaintiff for all

overtime hours and at the proper overtime rate as required by the FLSA.

        21.     Defendants have not made a good-faith effort to comply with the FLSA as it

relates to the compensation of Plaintiff.

        22.     Defendants’ willful failure and refusal to pay Plaintiff’s overtime wages for time

worked violates the FLSA. 29 U.S.C. § 207.

        23.     As a direct and proximate result of these unlawful practices, Plaintiff suffered



                                                 4
 Case 2:20-cv-02348-JTF-cgc Document 1 Filed 05/15/20 Page 5 of 6                     PageID 5




wage loss and is therefore entitled to recover unpaid overtime wages for up to three years prior to

the filing of his claims, liquidated damages or prejudgment interest, attorneys’ fees and costs,

and such other legal and equitable relief as the Court deems just and proper.

                                   IV. PRAYER FOR RELIEF

          WHEREFORE, Plaintiff in this action demands:

          24.   Judgment against Defendants for an amount equal to unpaid back wages at the

applicable overtime rates;

          25.   Judgment against Defendants that their violations of the FLSA were willful;

          26.   An equal amount to the overtime damages as liquidated damages;

          27.   All recoverable costs, expenses, and attorney’s fees incurred in prosecuting these

claims;

          28.   Leave to add additional plaintiffs by motion, the filing of written consent forms,

or any other method approved by the Court;

          29.   Leave to amend to add other defendants who meet the definition of Plaintiff’s

“employer,” 29 U.S.C. § 203(d);

          30.   An order requiring Defendants to preserve all electronically stored information

relevant to this lawsuit; and

          31.   For all such further relief as the Court deems just and equitable




                                                  5
Case 2:20-cv-02348-JTF-cgc Document 1 Filed 05/15/20 Page 6 of 6       PageID 6




                                  Respectfully submitted,


                                  /s/Bryce W. Ashby
                                  William B. Ryan – TN Bar #20269
                                  Bryce W. Ashby – TN Bar #26179
                                  Janelle C. Osowski – TN Bar #31359
                                  DONATI LAW, PLLC
                                  1545 Union Avenue
                                  Memphis, TN 38104
                                  Telephone: 901-278-1004
                                  Fax: 901-278-3111
                                  bryce@donatilaw.com

                                  ATTORNEYS FOR PLAINTIFF




                                    6
